UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MICHAEL STEPHEN LAN CELLO TTl ,                      )
                                                     )
                      Plaintiff,                     )
                                                     )
                      v.                             )   Civil Action No. 08-2179 (RJL)
                                                     )
FEDERAL BUREAU OF PRISONS, et al.,                   )
                                                     )
                      Defendants.                    )

                                                 ~
                                      MEMORANDUM
                                      January   U-,
                                              2010

       This civil action brought pro se is before the Court on Defendants' Motion to Dismiss

[Dkt. No. 15]. By Order filed May 27, 2009, plaintiff was advised to respond to the motion by

June 30,2009, or risk the Court's treating the motion as conceded and summarily dismissing the

case. The Court reiterated this warning in the Order of December 4,2009, when it enlarged, sua

sponte, plaintiff's response time to December 15, 2009. Plaintiff has not opposed the arguments

set forth in the motion to dismiss, nor has he sought additional time to do so. The Court

therefore will grant defendants' motion as conceded and dismiss the case pursuant to Local Civil

Rule 7(b). See Slovinec v. Amer. Univ., 520 F. Supp. 2d 107, 111 (D.D.C. 2007) (discussing

enforcement of the local rule) (citations omitted). A separate Order accompanies this

Memorandum.